File Name: 05a0184n.06
                                      Filed: March 15, 2005

                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 03-2135

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



HENRY H. WEST, SR.,                                   )
                                                      ) ON APPEAL FROM THE UNITED
       Plaintiff-Appellant,                           ) STATES DISTRICT COURT FOR THE
                                                      ) EASTERN DISTRICT OF MICHIGAN
       v.                                             )
                                                      )
ADECCO EMPLOYMENT AGENCY,                             )
                                                      )
       Defendant-Appellee.                            )

______________________________________________________________________________

       BEFORE: NORRIS and DAUGHTREY, Circuit Judges, and OLIVER, District Judge.*

       PER CURIAM: Pro se Plaintiff Henry H. West, Sr. (“West” or “Appellant”) appeals from

a district court order dismissing his complaint without prejudice for failing to specify the basis for

the district court’s subject matter jurisdiction. For the reasons stated below, we reverse and remand.

                                             I. FACTS

       West filed a pro se complaint in the Eastern District of Michigan against his former

employer, Adecco Employment Agency (“AEA” or “Appellee”), alleging: (1) intentional

discrimination; (2) age and race discrimination; (3) retaliation; (4) unfair employment practice; and

(5) job discrimination. West attached a copy of a “Notice of Right to Sue” letter he received from


       *
               The Honorable Solomon Oliver, Jr., United States District Judge for the Northern
               District of Ohio, sitting by designation.
the Equal Employment Opportunity Commission (“EEOC”) to his complaint. The complaint did

not specify whether the causes of action he alleged were state or federal law claims, and did not

explicitly state any basis for the district court’s subject matter jurisdiction.

        District Judge Paul V. Gadola ordered West to show cause why his case should not be

dismissed for lack of subject matter jurisdiction, and instructed West to specify the basis of the

court’s subject matter jurisdiction. Unsatisfied by the response, Judge Gadola dismissed the case

for lack of subject matter jurisdiction. West filed the instant appeal.

                                     II. LAW AND ANALYSIS

                                       A. Standard of Review

        District courts have power to dismiss cases sua sponte for lack of subject matter jurisdiction.

E.g., Douglas v. E.G. Baldwin & Assocs., Inc., 150 F.3d 604, 607 (6th Cir. 1998). A district court’s

legal determination in dismissing a complaint for lack of subject matter jurisdiction is reviewed de

novo. E.g., Michigan Ass’n of Indep. Clinical Labs v. Shalala, 52 F.3d 1340, 1346 (6th Cir. 1994).

                                       B. Pro Se Complaints

        Pro se complaints are held to “less stringent standards than formal pleadings drafted by

lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the Supreme Court has “never

suggested procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.” McNeil v. United States, 508 U.S. 106, 113 (1993). Indeed,

a pro se litigant “must conduct enough investigation to draft pleadings that meet the requirements

of the federal rules.” Burnett v. Grattan, 468 U.S. 42, 50 (1984).

        Courts have refused to excuse pro se litigants who failed to follow basic procedural

requirements such as meeting “readily comprehended” court filing deadlines. E.g., Jourdan v. Jabe,


                                                  -2-
951 F.2d 108, 110 (6th Cir. 1991); Eglinton v. Loyer, 340 F.3d 331, 335 (6th Cir. 2003). Likewise,

courts have also refused to grant special or preferential treatment to pro se parties in responding to

summary judgment motions. Brock v. Hendershott, 840 F.2d 339, 343 (6th Cir. 1988). However,

the courts have utilized a less stringent standard in construing the pleadings of a pro se litigant. This

approach is consistent with Fed. R. Civ. P. 8(f), which provides that “[a]ll pleadings shall be so

construed as to do substantial justice.”

        This court has stated:

                the allegations of a complaint drafted by a pro se litigant are held to less
                stringent standards than formal pleadings drafted by lawyers in the sense
                that a pro se complaint will be liberally construed in determining whether
                it fails to state a claim upon which relief could be granted. Estelle v.
                Gamble, 429 U.S. 97, 106, 50 L. Ed. 2d 251 , 97 S. Ct. 285 (1976);
                Haines v. Kerner, 404 U.S. 519, 520, 30 L. Ed. 2d 652 , 92 S. Ct. 594
                (1972). The drafting of a formal pleading presupposes some degree of
                legal training or, at least, familiarity with applicable legal principles, and
                pro se litigants should not be precluded from resorting to the courts
                merely for want of sophistication.

Jourdan, 951 F.2d at 110 (6th Cir. 1991). In the instant case, West attached a copy of his EEOC

right-to-sue letter to his complaint. The letter references a right to file a “lawsuit under Title VII or

the ADA” in federal or state court. While West did not specify a federal or state law in his written

complaint, the EEOC right-to-sue letter is sufficient to indicate that at the very least, West intended

to sue under Title VII and/or the ADA, which are federal employment laws over which the district

courts have federal question jurisdiction. Under the less stringent pleading rules for pro se litigants,

the court finds that West’s complaint sufficiently states the grounds for subject matter jurisdiction

of the district court.

        Accordingly, we REVERSE the decision of the district court and REMAND this case back

to that court to reinstate the case upon its docket, for the reasons discussed above.

                                                   -3-